United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1128
Issued: October 14, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 10, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ nonmerit decision dated November 30, 2007 which denied his request
for reconsideration. Because more than one year has elapsed between the November 22, 2006
merit decision and the filing of this appeal on March 10, 2008, the Board lacks jurisdiction to
review the merits of appellant’s claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly refused to reopen appellant’s case for further
review of the merits under 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On December 6, 1995 appellant, then a 57-year-old postal inspector, filed a traumatic
injury claim (Form CA-1) alleging that on September 8, 1995 his car was rear-ended while in the
performance of duty. He alleged that he sustained injuries to his neck, shoulders, back and right
hip. Appellant stopped work on November 30, 1995.

By decision dated February 7, 1997, the Office denied appellant’s claim for an injury in
the performance of duty on the grounds that the medical evidence did not demonstrate that his
medical conditions were causally related to his employment.
By letter dated February 28, 1997, appellant requested a hearing, which was held on
November 19, 1997. By decision dated January 29, 1998, an Office hearing representative
affirmed the February 7, 1997 decision.
By letter dated January 28, 1999, appellant requested reconsideration.1 In his request, he
indicated that he had submitted several letters, including those dated February 23, 1996, April 2
and December 18, 1997, December 29 and 30, 1998.
Appellant repeated his reconsideration request on December 31, 2004. By decision dated
April 21, 2005, the Office denied appellant’s December 31, 2004 request for reconsideration on
the grounds that it was untimely and failed to establish clear evidence of error.
On January 18, 2006 the Board issued an order remanding case.2 The Board found that
appellant’s January 28, 1999 letter was a timely request for reconsideration. The Board set aside
the April 25, 2005 decision and remanded the case for the Office to issue an appropriate
decision.
By decision dated November 22, 2006, the Office denied modification of its previous
decision. It found that appellant had not presented sufficient medical evidence to establish that
he sustained an injury as a result of work activities on September 8, 1995.
On November 21, 2007 appellant requested reconsideration. He alleged that the Office
misrepresented facts, that his hearing transcript was incomplete, and his medical bills and
expenses had not been paid.
By decision dated November 30, 2007, the Office denied appellant’s request for
reconsideration without a review of the merits on the grounds that his request neither raised
substantial legal questions nor included new and relevant evidence.
LEGAL PRECEDENT
Under section 8128(a) of the Federal Employees’ Compensation Act,3 the Office may
reopen a case for review on the merits in accordance with the guidelines set forth in section
10.606(b)(2) of the implementing federal regulations, which provides that a claimant may obtain

1

The letter was stamped as received by the Office on February 2, 1999; however, it did not keep a copy of the
envelope.
2

Docket No. 05-1612 (issued January 18, 2006).

3

5 U.S.C. § 8128(a).

2

review of the merits if the written application for reconsideration, including all supporting
documents, sets forth arguments and contains evidence that:
“(i) Shows that [the Office] erroneously applied or interpreted a specific point of
law; or
“(ii) Advances a relevant legal argument not previously considered by [the
Office]; or
“(iii) Constitutes relevant and pertinent new evidence not previously considered
by the [the Office].”4
Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
the Office without review of the merits of the claim.5
ANALYSIS
Appellant disagreed with the denial of his claim and requested reconsideration on
November 20, 2007.
Appellant alleged that there was a misrepresentation of facts. The Board notes this is not
relevant to the denial of his claim, as the Office accepted that, on September 8, 1995, he was
rear-ended in the performance of duty. The underlying issue is medical in nature; i.e., whether
the medical evidence establishes that the September 8, 1995 work incident caused a medical
condition. Appellant did not submit any new medical evidence relevant to this underlying issue.
The Board has held that the submission of evidence which does not address the particular issue
involved does not constitute a basis for reopening a case.6
Appellant also alleged that his hearing transcript was incomplete, and that his medical
bills and expenses had not been paid. However, as noted, the issue in the case is medical in
nature. The Office found that appellant had not presented medical evidence which demonstrated
that his medical conditions were causally related to his employment. These arguments regarding
payment of his medical bills and an incomplete transcript are not relevant to the reason that his
claim was denied.7
Appellant therefore did not show that the Office erroneously applied or interpreted a
specific point of law, advance a relevant legal argument not previously considered by the Office
or submit new and relevant evidence not previously considered. As he did not meet any of the
necessary regulatory requirements, he is not entitled to further merit review.
4

20 C.F.R. § 10.606(b).

5

20 C.F.R. § 10.608(b).

6

Ronald A. Eldridge, 53 ECAB 218 (2001); Alan G. Williams, 52 ECAB 180 (2000).

7

Id.

3

CONCLUSION
The Board finds that the Office properly refused to reopen appellant’s case for further
review of the merits of his claim under 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 30, 2007 is affirmed.
Issued: October 14, 2008
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

